Case 1:17-cr-00101-LEK Document 1018 Filed 06/05/20 Page 1 of 1           PageID #: 11513

                                MINUTE ORDER



  CASE NUMBER:           CRIMINAL NO. 17-00101 LEK
  CASE NAME:             USA vs. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi          DATE:            06/05/2020


 COURT ACTION: EO: Defendant’s MOTION (Dkt. [1017]) Demanding Department of
 Justice to Correct Their Lies Sent to Clients will be considered by Judge Leslie E.
 Kobayashi as a Non Hearing Motion.

 Government Response Memorandum is due: 6/19/2020.
 Defendant Optional Reply Memorandum is due: 7/6/2020

 Defendant’s MOTION (Dkt. [1017]) Demanding Department of Justice to Correct Their
 Lies Sent to Clients will be taken under submission thereafter. Court to issue Order.


 Submitted by: Agalelei Elkington, Courtroom Manager
